
	
		II
		110th CONGRESS
		1st Session
		S. 1386
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2007
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Housing and Urban Development Act of 1968,
		  to provide better assistance to low- and moderate-income families, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeownership Protection and
			 Enhancement Act of 2007.
		2.Reform of
			 section 106 of the Housing and Urban Development Act of 1968Section 106 of the Housing and Urban
			 Development Act of 1968 (12 U.S.C. 1701x) is amended—
			(1)in subsection
			 (c)—
				(A)in paragraph
			 (3)—
					(i)in
			 subparagraph (A)(ii), by striking ; and and inserting ;
			 or; and
					(ii)in
			 subparagraph (A)(iii), by striking involving principal and all
			 that follows through the appraised and inserting in which
			 a homeowner has total equity equal to less than 3 percent of the
			 appraised;
					(B)in paragraph
			 (4)—
					(i)in
			 subparagraph (C)—
						(I)in clause (i), by
			 striking ; or and inserting a semicolon;
						(II)in clause (ii),
			 by striking the period at the end and inserting a semicolon;
						(III)by adding at
			 the end the following:
							
								(iii)a significant
				reduction in the income of the household due to divorce or death; or
								(iv)a significant
				increase in basic expenses of the homeowner or an immediate family member of
				the homeowner (including the spouse, child, or parent for whom the homeowner
				provides substantial care or financial assistance) due to—
									(I)an unexpected or
				significant increase in medical expenses;
									(II)a
				divorce;
									(III)unexpected and
				significant damage to the property, the repair of which will not be covered by
				private or public insurance;
									(IV)a large
				property-tax increase; or
									(V)a large increase
				in condominium or cooperative fees, dues, or assessments;
				or
									; and
						(ii)by
			 adding at the end the following:
						
							(D)the Secretary of
				Housing and Urban Development determines that the annual income of the
				homeowner is no greater than the annual income established by the Secretary as
				being of low- or
				moderate-income.
							;
					(C)in paragraph
			 (5)—
					(i)by
			 striking subparagraph (A) and inserting a new subparagraph (A) as
			 follows:
						
							(A)Notification of
				availability of pre-purchase homeownership counseling, homeownership
				counseling, and Homeownership Protection Center services
								(i)Notification to
				mortgage applicants at time of mortgage application
									(I)In
				generalA proposed mortgagee shall provide notice to any
				applicant for a mortgage described in paragraph (4).
									(II)Content of
				noticeThe notice required under subclause (I) shall—
										(aa)if
				provided to an eligible mortgage applicant, state that completion of a
				counseling program is required for insurance pursuant to section 203 of the
				National Housing Act (12 U.S.C.1709);
										(bb)notify the
				mortgage applicant of the availability of homeownership counseling provided by
				non-profit organizations approved by the Secretary and experienced in the
				provision of pre-purchase homeownership counseling, or provide the toll-free
				telephone number established by the Secretary under subparagraph (D)(i);
				and
										(cc)notify the
				mortgage applicant or homeowner by a statement or notice, written in plain
				English by the Secretary of Housing and Urban Development, in consultation with
				the Secretary of Defense and the Secretary of the Treasury, explaining the
				mortgage and foreclosure rights of servicemembers, and the dependents of such
				servicemembers, under the Servicemembers Civil Relief Act (50 U.S.C. App. 501
				et seq.), including the toll-free military one source number to call if
				servicemembers, or the dependents of such servicemembers, require further
				assistance.
										(ii)Notification
				at time of closing of availability of counseling upon delinquency and services
				of State Homeownership Protection Centers
									(I)In
				generalAt the time of closing, and together with the final
				signed loan documents, a mortgagee shall provide to the homeowner a plain
				language statement in conspicuous 16-point type or larger which shall include
				the following:
										(aa)Counseling
				statementA counseling statement that reads as follows:
											‘If you are
				more than 30 days late on your mortgage payments, your lender or loan servicer
				is required by law to notify you of agencies approved by the United States
				Department of Housing and Urban Development (HUD) that may be able to assist
				you, including the contact information for your State Homeownership Protection
				Center if there is one operating in your State. Before you miss another
				mortgage payment, you are strongly encouraged to contact your lender or loan
				servicer or one of the agencies on the approved list for assistance. If you are
				more than 60 days late on your mortgage payments, your lender or loan servicer
				is required by law to send you a second notification containing this
				information. In addition, if you are more than 60 days late on your mortgage
				payment and you are registered with a State Homeownership Protection Center,
				your lender or loan servicer also will be required to notify the Center, so
				that the Center can contact you regarding any assistance it may be able to
				provide.(bb)Counseling
				agency listingA listing of at least 5 housing counseling
				agencies approved by the Department of Housing and Urban Development, at least
				1 of which is located in the State in which the property to be mortgaged is
				located.
										(cc)Toll-free
				numberThe listing of the toll-free telephone number established
				by the Secretary under subparagraph (D)(i).
										(dd)Contact
				information for State Homeownership Protection CenterThe contact
				information, including telephone number, email address, and physical address of
				the State Homeownership Protection Center, if such a Center is operating in the
				State in which the property to be mortgaged is located.
										(ee)Notice to
				servicemembers or dependents of servicemembersA statement,
				written in plain English, drafted by the Secretary of Housing and Urban
				Development, in consultation with the Secretary of Defense and the Secretary of
				the Treasury, explaining the mortgage and foreclosure rights of servicemembers,
				and the dependents of such servicemembers, under the Servicemembers Civil
				Relief Act (50 U.S.C. App. 501 et seq.), including the toll-free military one
				source number to call if servicemembers, or the dependents of such
				servicemembers, require further assistance.
										(ff)Summary of
				duty to engage in loss mitigationA brief summary of the
				obligation of the mortgagee to engage in reasonable loss mitigation activities
				for the purpose of providing an alternative to foreclosure, including language
				informing the homeowner that the mortgagee’s failure to comply with such loss
				mitigation requirements constitutes a defense to the foreclosure.
										(II)Manner of
				disclosure
										(aa)1
				documentAt the discretion of the mortgagee, the mortgagee may
				provide all the information required under clause (I) in one single
				document.
										(bb)Required
				description of document at closingA mortgagee shall briefly
				describe the document in item (aa) to the homeowner during closing.
										(III)Other
				requirements at time of closing for mortgagees operating in a State where a
				State Homeownership Protection Center is located
										(aa)Registration
				with State Homeownership Protection CentersIn addition to the
				required documents described in subclauses (I) and (II), at the time of closing
				the mortgagee shall explain in writing and verbally that the homeowner's name
				and contact information will be registered with a State Homeownership
				Protection Center so that the Center can attempt to reach the homeowner if the
				homeowner is 60 days or more late in making any mortgage payment.
										(bb)BrochuresThe
				mortgagee shall distribute to a homeowner any brochure, pamphlet, or other
				brief document prepared by the State Homeownership Protection Center that
				describes the services provided by the Center.
										(cc)Duty of
				mortgagee to forward informationThe mortgagee shall forward to
				the State Homeownership Protection Center the contact information of the
				mortgage applicant and shall agree to notify the Center if the mortgage payment
				of the homeowner is or becomes more than 60 days late so that the Center can
				attempt to reach the homeowner.
										(dd)Required
				disclosures to the homeownerEach homeowner shall be informed
				that being registered with a State Homeownership Protection Center under this
				subclause may provide easier access to assistance in case of financial
				difficulty and that no information that would make it possible to identify the
				homeowner will be given to any other entity for any reason without the prior
				approval of the homeowner.
										(ee)Additional
				responsibilities of mortgageesThe mortgagee shall note
				registration with the State Homeownership Protection Center with the loan
				information of the homeowner, however such information is stored, and shall
				ensure that any entity which purchases the loan of the homeowner is aware of
				where they are registered and the requirement that the State Homeownership
				Protection Center be notified if the homeowner is or becomes more than 60 days
				late on any mortgage payment.
										(iii)Notice upon
				delinquency of homeowner
									(I)In
				generalExcept as provided in subparagraph (C)—
										(aa)if
				a homeowner becomes 30 or more days late on any mortgage payment, the mortgagee
				shall provide notice in the manner described in clause (iv) to any eligible
				homeowner who fails to pay any amount within 30 days of the date the amount is
				due under a home loan;
										(bb)if
				a homeowner becomes 60 or more days late on any mortgage payment, the mortgagee
				shall provide notice to the homeowner a second time in the manner described in
				clause (iv) to any eligible homeowner who fails to pay any amount within 60
				days of the date the amount is due under a home loan; and
										(cc)if
				a homeowner becomes 60 or more days late on any mortgage payment, and such
				homeowner is registered with a State Homeownership Protection Center, the
				mortgagee shall provide notice to that State Homeownership Protection
				Center.
										(II)Failure to
				provide noticeFailure to provide notice to a homeowner or to a
				State Homeownership Protection Center required under this subsection
				constitutes a defense to foreclosure.
									(iv)Content of
				notice upon delinquency of homeowner
									(I)Registered
				homeownersThe notice required under clause (iii) for a homeowner
				registered with a State Homeownership Protection Center shall—
										(aa)notify the
				homeowner of the availability of any homeownership counseling provided by the
				mortgagee;
										(bb)provide the
				homeowner a current copy of the statement described in clause (ii)(I) provided
				to the homeowner at closing; and
										(cc)when the
				homeowner becomes 60 or more days late on any mortgage payment—
											(AA)notify the State
				Homeownership Protection Center with whom the homeowner is registered;
				and
											(BB)provide the
				Center with the contact information of the homeowner.
											(II)Non-registered
				homeownersThe notice required under clause (iii) for a homeowner
				not registered with a State Homeownership Protection Center shall—
										(aa)notify the
				homeowner of the availability of any homeownership counseling provided by the
				mortgagee; and
										(bb)provide the
				homeowner a current copy of the statement described in clause (ii)(I) provided
				to the homeowner at closing.
										(III)MailingsWhen
				the notice required under clause (iii) is sent, the outside of the mailing
				envelope shall state that such mailing contains federally required information
				on Federal Government-approved financial counseling
				agencies.
									;
					(ii)by
			 striking subparagraph (B) and inserting a new subparagraph (B) as
			 follows:
						
							(B)Deadline for
				notificationThe notification required in subparagraph (A) shall
				be made in a manner approved by the
				Secretary.
							;
					(iii)in subparagraph
			 (D)(i)(I), by inserting post-purchase before
			 homeownership counseling; and
					(iv)by
			 adding at the end the following:
						
							(F)Nationwide
				availabilityThe Secretary shall ensure that each State is served
				by at least one local, regional, or national agency with an office in the State
				that provides the services described in this
				paragraph.
							;
					(D)in paragraph
			 (6)(D), by inserting for a primary residence before the
			 period;
				(2)by striking
			 subsection (d) and inserting the following:
				
					(d)Grants to
				States for State Homeownership Protection Centers
						(1)In
				generalThe Secretary shall award grants, on a competitive basis,
				to State housing finance agencies or any other designated State agency, to
				enable such agencies to establish and operate State Homeownership Protection
				Centers.
						(2)Notification of
				funding availabilityThe Secretary shall release a Notification
				of Funding Availability for grants awarded under this subsection for a fiscal
				year not later than 3 months after the date of enactment of the appropriate Act
				making appropriations for the Department of Housing and Urban Development for
				the fiscal year.
						(3)Application
							(A)Submission to
				the SecretaryTo be eligible to receive a grant under this
				subsection, a State housing finance agency or any other designated State agency
				shall submit an application to the Secretary, at such time and in such manner
				as the Secretary may require, and containing such information as the Secretary
				determines necessary—
								(i)to determine the
				ability of such agency to operate a Center; and
								(ii)to establish
				priorities for funding based on need.
								(B)Announcement of
				awardsThe Secretary shall announce, within 4 months after the
				last date for the submission of applications described in subparagraph (A) for
				a fiscal year, the grants conditionally awarded under this subsection for that
				fiscal year.
							(4)PurposeThe
				purpose of any State Homeownership Protection Center established under
				paragraph (1) shall be—
							(A)to provide a
				centralized location for information on, and referral to, public services
				available to assist a homeowner who is in default on their home loan;
							(B)to provide a
				homeowner with referrals to counseling agencies approved by the Department of
				Housing and Urban Development that may be able to assist that homeowner, if
				that homeowner is in default on their home loan; and
							(C)to attempt to
				contact each homeowner who is registered with the Center who is more than 60
				days late on any mortgage payment with the goal of—
								(i)determining—
									(I)if such homeowner
				needs assistance in avoiding foreclosure on their home; and
									(II)what kind of
				assistance is needed by such homeowner to avoid foreclosure on their home;
				and
									(ii)providing
				referrals to any appropriate programs or entities that may be able to provide
				any such assistance.
								(5)Homeownership
				protection centers
							(A)Use of
				fundsEach State housing finance agency or any other designated
				State agency, who is a recipient of a grant under paragraph (1) may only use
				such grant amounts to establish and operate State Homeownership Protection
				Centers in that State.
							(B)Required
				activitiesEach State Homeownership Protection Center established
				under this section shall, at a minimum—
								(i)provide a
				toll-free number through which any homeowner in financial distress can
				receive—
									(I)information
				on—
										(aa)the Center and
				its services; and
										(bb)public programs
				that provide assistance to homeowners; and
										(II)a listing of
				counseling agencies approved by the Department of Housing and Urban
				Development;
									(ii)provide
				information to homeowners on available community resources relating to
				homeownership, including—
									(I)public assistance
				or benefits programs;
									(II)mortgage
				assistance programs;
									(III)home repair
				assistance programs;
									(IV)legal assistance
				programs;
									(V)utility
				assistance programs;
									(VI)food assistance
				programs; and
									(VII)other Federal,
				State, or local government funded social service;
									(iii)provide staff
				who—
									(I)are able to
				conduct a brief assessment of the situation of a homeowner; and
									(II)based on such
				assessment can—
										(aa)make appropriate
				referrals to, and provide application information regarding, programs that can
				provide assistance to such homeowner; and
										(bb)provide a
				listing of counseling agencies approved by the Department of Housing and Urban
				Development; and
										(iv)provide to any
				homeowner in financial distress access to applications for public assistance or
				benefits program which may be of assistance to such homeowner.
								(C)Additional
				activitiesIn addition to the services required under
				subparagraph (B), each State Homeownership Protection Center shall—
								(i)be
				technologically capable of—
									(I)accepting and
				recording in a secure database the contact information of any homeowner
				forwarded to the Center by a mortgagee pursuant to subsection
				(c)(5)(A)(ii)(III); and
									(II)accessing the
				contact information described in subclause (I), if the Center is notified by a
				mortgagee pursuant to subsection (c)(5)(A)(ii)(III) that the homeowner is 60 or
				more days late in paying any amount due under the home loan of such
				homeowner;
									(ii)if notified by a
				mortgagee pursuant to subsection (c)(5)(A)(ii)(III) that a homeowner who is
				registered with the Center is 60 or more days late in paying any amount due
				under the home loan of such homeowner, attempt to contact such homeowner to
				provide assistance or suggest public programs or counseling agencies that may
				provide assistance to the homeowner; and
								(iii)not release to
				the public or to any third party the name of any homeowner who is registered
				with the Center, or of any person who visits the Center for assistance, or any
				other information that would make it possible to identify such a person,
				without the prior written consent of such homeowner or person.
								(6)Grants to
				States with Homeownership Protection Centers to assist homeowners in
				default
							(A)Grant
				authorityThe Secretary shall award competitive grants to State
				housing finance agencies, or to any other designated State agency, located in a
				State with a State Homeownership Protection Center established under paragraph
				(1), to enable such agencies in partnership with State Homeownership Protection
				Centers to provide 1-time emergency grants or subsidized loans to eligible
				homeowners to assist such homeowners in satisfying any amounts past due on
				their home loans.
							(B)Notification of
				funding availabilityThe Secretary shall release a Notification
				of Funding Availability for grants awarded under this paragraph for a fiscal
				year not later than 3 months after the date of enactment of the appropriate Act
				making appropriations for the Department of Housing and Urban Development for
				the fiscal year.
							(C)Application
								(i)Submission to
				the SecretaryTo be eligible to receive a grant under this
				paragraph a State housing finance agency or any other designated State agency
				located in a State where a State Homeownership Protection Center is located,
				shall submit an application to the Secretary at such time and in such manner as
				the Secretary may require, and containing such information as the Secretary
				determines necessary—
									(I)to determine
				compliance with the requirements and criteria under this paragraph; and
									(II)to establish
				priorities for funding based on need.
									(ii)Announcement
				of awardsThe Secretary shall announce, within 4 months after the
				last date for the submission of applications described in this paragraph for a
				fiscal year, the grants conditionally awarded under this paragraph for that
				fiscal year.
								(D)Other
				requirements
								(i)Separate
				accountsTo be eligible to receive any amounts awarded under this
				paragraph and prior to providing any emergency grants or subsidized loans, a
				State housing finance agency or any other designated State agency shall
				establish a separate account in which such amounts are to be held.
								(ii)Limited
				useAny amounts made available for purposes of this paragraph in
				any appropriations Act shall be used only to provide 1-time emergency grants or
				subsidized loans to eligible homeowners to assist such homeowners in satisfying
				any amounts past due on their home loan as authorized under subparagraph
				(A).
								(iii)Repayment of
				loansAny amounts repaid on a subsidized loan made under this
				paragraph shall be deposited back into the separate account established under
				clause (i) from which the loan funds originated.
								(iv)Other
				fundingAmounts donated or otherwise directed to be used for
				purposes of this paragraph may be deposited in any separate account established
				under clause (i) to help capitalize such account.
								(E)Program
				Requirements
								(i)In
				generalEach State housing finance agency or any other designated
				State agency that is a recipient of a grant to assist homeowners in default
				under this paragraph, in cooperation with the State Homeownership Protection
				Centers in such State, shall develop program requirements for eligible
				homeowners seeking a 1-time emergency grant or subsidized loan under this
				paragraph.
								(ii)Required
				contentThe program requirements developed under clause (i)
				shall, at a minimum, include the following:
									(I)That any loan or
				grant under this paragraph may be provided for up to a four-family
				owner-occupied residence, including one-family units in a condominium project
				or a membership interest and occupancy agreement in a cooperative housing
				project, that is used as the principal residence of the applicant seeking such
				grant or loan.
									(II)That each
				applicant for a loan or grant shall be a permanent resident of the State in
				which the principal residence of such applicant is located.
									(III)That each
				applicant—
										(aa)provide
				documentation that such applicant either—
											(AA)is suffering
				from financial hardship which is unexpected or due to circumstances beyond the
				control of the applicant; or
											(BB)is eligible for
				homeownership counseling under subsection (c)(4); and
											(bb)offer proof that
				such applicant is unable, without financial assistance—
											(AA)to correct any
				delinquency on any amounts past due on the home loan of such applicant within a
				reasonable time; and
											(BB)to make full
				payment on any home loan payment due within the next 30 days.
											(IV)That a State
				Homeownership Protection Center, State housing finance agency, or any other
				designated State agency, or its designee, has determined, in its discretion,
				that there is a reasonable prospect that any applicant for a grant or loan
				under this paragraph will be able to resume full payments on the home loan of
				such applicant not later than 12 months after the date on which such applicant
				will first receive any grant or loan amounts under this paragraph.
									(V)That the
				applicant has not, at any point prior, and with respect to the same real
				property, previously received a grant or loan under this paragraph.
									(F)Loan
				requirements
								(i)Rate of
				interestAny loan under this section shall carry a simple annual
				percentage rate of interest which shall not exceed the prime rate of interest,
				as such prime rate is determined from time to time by at least 75 percent of
				the 30 largest depository institutions in the Nation.
								(ii)No
				compoundingInterest on the outstanding principal balance of any
				loan under this section shall not compound.
								(iii)Balance
				due
									(I)In
				generalThe principal of any loan made under this paragraph,
				including any interest accrued on such principal, shall not be due and payable
				unless—
										(aa)the real
				property securing such loan is sold or transferred; or
										(bb)the last
				surviving homeowner of such real property dies.
										(II)Deposit of
				balance dueIf either event described in subclause (I) occurs,
				the principal of any loan made under this paragraph, including any interest
				accrued on such principal, shall immediately become due and payable to the
				State entity from which the loan originated.
									(iv)No penalty for
				prepaymentAny homeowner who receives a loan under this paragraph
				may repay the loan in full, without penalty, by lump sum or by installment
				payments, at any time prior to the loan becoming due and payable.
								(v)Cap on loan
				amountThe amount of any loan to any 1 homeowner under this
				section shall not exceed 20 percent of the original mortgage amount borrowed by
				the homeowner.
								(vi)Subordination
				permittedAny loan made under this paragraph will be subordinated
				to any refinancing of the first mortgage, any preexisting subordinate
				financing, any purchase money mortgage, or subordinated for any other reason,
				as determined by the State.
								(G)Existing loan
				fundsAny State or State housing finance agency with a previously
				existing fund established to make loans to assist homeowners in satisfying any
				amounts past due on their home loan may use funds appropriated for purposes of
				this section for that existing loan fund, even if the eligibility, application,
				program, or use requirements for that loan program differ from the eligibility,
				application, program, and use requirements of this paragraph, unless such use
				is expressly determined by the Secretary to be
				inappropriate.
							;
				
			(3)in subsection
			 (f)(2)(A), by striking and rental counselors. and inserting
			 counselors in both pre-purchase and post-purchase counseling and in
			 training rental counselors.; and
			(4)by adding at the
			 end the following:
				
					(g)Duty To engage
				in loss mitigation
						(1)In
				generalUpon default of any federally related mortgage, as
				defined in section 3(1)(B) of the Real Estate Settlement Procedures Act of 1974
				(12 U.S.C. 2202(1)(B)), a mortgagee shall engage in reasonable loss mitigation
				activities for the purpose of providing an alternative to foreclosure.
						(2)Defense to
				foreclosureA mortgagee’s failure to comply with the requirements
				of paragraph (1) constitutes a defense to the foreclosure.
						(3)No foreclosure
				if notice of application for home preservation loanA mortgagee
				shall not initiate or continue a foreclosure—
							(A)upon receipt of a
				written confirmation that the homeowner has applied for a home preservation
				loan under subsection (d)(6); and
							(B)for the period of
				1 month after receipt of such written confirmation or until the mortgagee is
				informed, in writing, that the homeowner is not eligible for a home
				preservation loan, whichever occurs first.
							(4)Definition of
				loss mitigation activities
							(A)In
				generalAs used in this subsection, the term loss
				mitigation activities means activities that minimize the potential
				losses to a homeowner or investor that may result from—
								(i)a
				homeowner’s inability to pay the mortgage payments due on a home loan;
				and
								(ii)any subsequent
				foreclosure action.
								(B)Alternative to
				foreclosureLoss mitigation activities provide alternatives to
				foreclosure whenever possible and reasonably ensure the long-term affordability
				of any mortgage retained pursuant to such activities.
							(C)Process of
				mitigation
								(i)In
				generalLoss mitigation activities involve reasonably analyzing
				the borrower’s financial situation, evaluating the property value of the
				property to be mortgaged, and assessing the feasibility of measures
				including—
									(I)waiver of any
				late payment charge or, if applicable, penalty interest;
									(II)forbearance
				pursuant to a written agreement between the borrower and the servicer providing
				for a temporary reduction in monthly payments followed by a reamortization and
				new repayment schedule including the arrearage;
									(III)waiver,
				modification, or variation of any term of a mortgage, including modifications
				that change the mortgage rate, forgive the payment of principal or interest,
				extend the final maturity date of such mortgage, or begin to include an escrow
				for taxes and insurance;
									(IV)acceptance of
				payment from the homeowner of an amount less than the stated principal balance
				in final satisfaction of such mortgage;
									(V)assumption;
									(VI)pre-foreclosure
				sale; and
									(VII)deed in lieu of
				foreclosure.
									(ii)PriorityActivities
				described in subclauses (V), (VI), and (VII) shall only be pursued after a
				reasonable evaluation of the feasibility of activities described in subclause
				(I), (II), (III), and (IV), based upon the homeowner's circumstances.
								(h)Oversight of
				public and private efforts To reduce mortgage defaults and
				foreclosures
						(1)Monitoring of
				home loansThe Secretary, in consultation with the Department of
				Housing and Urban Development, the Office of the Comptroller of the Currency,
				the Board of Governors of the Federal Reserve System, the Federal Deposit
				Insurance Corporation, the National Credit Union Administration, and the Office
				of Thrift Supervision, shall develop and implement a plan to monitor—
							(A)conditions and
				trends in the mortgage industry in order to predict, as best as possible,
				likely future trends in foreclosures; and
							(B)the effectiveness
				of public efforts to reduce mortgage defaults and foreclosures.
							(2)Annual report
				to Congress on monitoring of home loansNot later than 1 year
				after the development of the plan under paragraph (1), and every year
				thereafter, the Secretary shall submit a report to Congress that—
							(A)summarizes and
				describes the findings of the monitoring required under that subparagraph;
				and
							(B)includes
				recommendations or proposals for legislative or administrative action—
								(i)to increase the
				authority of the Secretary to levy penalties against any mortgagee, or other
				person or entity, who fails to comply with the requirements described in this
				section; and
								(ii)to improve
				coordination between various public and private initiatives to reduce the
				overall rate of mortgage defaults and foreclosures.
								(3)Compliance plan
				and reportThe Secretary, in consultation with the Department of
				Housing and Urban Development, the Office of the Comptroller of the Currency,
				the Board of Governors of the Federal Reserve System, the Federal Deposit
				Insurance Corporation, the National Credit Union Administration, and the Office
				of Thrift Supervision, shall—
							(A)develop a plan to
				monitor the compliance with the requirements established in this section by
				mortgagees and other persons or entities; and
							(B)report such plan
				to Congress.
							(4)Development of
				a national database on defaults and foreclosures
							(A)In
				generalThe Secretary, in consultation with the Department of
				Housing and Urban Development, the Office of the Comptroller of the Currency,
				the Board of Governors of the Federal Reserve System, the Federal Deposit
				Insurance Corporation, the National Credit Union Administration, and the Office
				of Thrift Supervision, shall develop recommendations for a national database on
				mortgage defaults and foreclosures.
							(B)Goals of
				national databaseIn developing the recommendations under
				subparagraph (A), the Secretary shall consider the goals of such a national
				database, which are as follows:
								(i)To provide
				Federal regulatory agencies with information on—
									(I)mortgagees that
				generate home loans which go into default or foreclosure at a rate
				significantly higher than the national average for such mortgagees; and
									(II)the various
				factors associated with those higher rates.
									(ii)To provide
				information to the Federal Government on loans, defaults, foreclosures, and
				sheriff sales—
									(I)which is not
				otherwise readily available;
									(II)which would
				allow for a better understanding of local, regional, and national trends in
				delinquencies, defaults, and foreclosures; and
									(III)so that public
				policies to reduce defaults and foreclosures may be improved.
									(C)Report on
				outcomes of home loans
								(i)In
				generalIn order to satisfy the requirement set forth in this
				paragraph and paragraph (1), the Secretary shall promulgate rules within 18
				months of the date of enactment of the Homeownership Protection and Enhancement Act of
				2007 requiring each lender who has originated 100 or more loans
				in the previous calendar year on behalf of itself or another person or entity,
				or each person or entity that has serviced 100 or more loans in the previous
				calendar year on behalf of itself or another entity, to report to the
				Secretary, on an annual basis, whatever data the Secretary, in consultation
				with the Department of Housing and Urban Development, the Office of the
				Comptroller of the Currency, the Board of Governors of the Federal Reserve
				System, the Federal Deposit Insurance Corporation, the National Credit Union
				Administration, and the Office of Thrift Supervision, deems sufficient to meet
				the requirements set forth in subparagraph (B).
								(ii)Content of
				reportAt a minimum, each report required under clause (i) shall
				include data—
									(I)using the same
				identification requirements for each loan for which information is submitted as
				are established under the Home Mortgage Disclosure Act (12 U.S.C. 2801 et seq.)
				for data reporting, namely—
										(aa)year of
				origination;
										(bb)agency code of
				originator;
										(cc)respondent
				identification number of originator; and
										(dd)the identifying
				number for the loan;
										(II)regarding the
				characteristics of each home loan originated in the preceding 12 months by the
				lender, person, or entity, including—
										(aa)loan-to-value
				ratio at the time of origination for each mortgage on the property;
										(bb)whether or not
				there is an escrow account for taxes and insurance;
										(cc)the type of
				mortgage, such as a fixed-rate or adjustable-rate mortgage; and
										(dd)any other loan
				or loan underwriting characteristics determined by the Secretary, and the
				regulators with whom the Secretary consults under the terms of subparagraph
				(C)(i), to be necessary in order to meet the requirements of subparagraph (B)
				and that are not already available to the Secretary through a national mortgage
				database;
										(III)regarding the
				performance outcomes of each home loan originated in the preceding 12 months by
				the lender, person, or entity, including—
										(aa)if
				such home loan was in delinquency at any point in such 12-month period;
				and
										(bb)if
				any foreclosure proceeding was initiated on such home loan during such 12-month
				period;
										(IV)sufficient to
				establish for each home loan that at any point during the preceding 12 months
				had become 60 or more days delinquent with respect to a payment on any amount
				due under the home loan, or for which a foreclosure proceeding was initiated,
				the interest rate on such home loan at the time of such delinquency or
				foreclosure;
									(V)regarding
				foreclosures, including—
										(aa)the date of all
				foreclosures initiated by the lender, person, or entity; and
										(bb)the combined
				loan-to-value ratio of all mortgages on a home at the time foreclosure
				proceedings were initiated; and
										(VI)indicating each
				home loan for which a foreclosure proceeding was completed in the preceding 12
				months, including—
										(aa)foreclosure
				proceedings initiated in such 12-month period; and
										(bb)the date of the
				foreclosure completion.
										(D)Requirement of
				Federal Financial Institutions Examination Council to create a consolidated
				databaseThe Federal Financial Institutions Examination Council
				shall create a consolidated database that establishes a connection between the
				data provided under the Home Mortgage Disclosure Act (12 U.S.C. 2801 et seq.)
				and the data provided under this subsection.
							(E)Report to
				Congress on national databaseNot later than 12 months after the
				date of enactment of the Homeownership
				Protection and Enhancement Act of 2007, the Secretary shall
				report to Congress the recommendations required under subparagraph (A).
							(i)Rule of
				construction regarding mortgageesAs used in this section—
						(1)the term
				mortgagee—
							(A)means the
				original lender under a mortgage; and
							(B)includes—
								(i)any servicers,
				affiliates, agents, subsidiaries, successors, or assignees of such lender;
				and
								(ii)any subsequent
				purchaser, trustee, or transferee of any mortgage or credit instrument issued
				by such lender; and
								(2)the term
				servicer means any person who collects on a home loan, whether
				they are the owner, the holder, the assignee, the nominee for the loan, or the
				beneficiary of a trust, or any person acting on behalf of such person.
						(j)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$615,000,000 for
				fiscal year 2008, of which—
							(A)$300,000,000
				shall be for grants to counseling organizations under subsection (c);
							(B)$260,000,000
				shall be for competitive grants to States to establish revolving loan funds
				under subsection (d)(6);
							(C)$50,000,000 shall
				be for grants to establish and operate State Homeownership Protection Centers
				under subsection (d)(1); and
							(D)$5,000,000 shall
				be to create the Federal database under subsection (h)(4);
							(2)$635,000,000 for
				fiscal year 2009; and
						(3)such sums as
				necessary for each of fiscal years 2010 through
				2012.
						.
			
